DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the RCE filed December 17, 2021.
The amendments filed have been accepted and are hereby entered.
Claims 1, 8, and 15 have been amended.
No claims have been added.
Claims 1-20 are pending and claims 1-3, 5-10, 12-17, and 19-20 have been examined.
This action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
The U.S.C. § 112(a) rejections of claims 1-20 directed to the written description requirement pertaining to big data analysis are withdrawn in view of the claim amendments received on December 17, 2021.

The U.S.C. § 112(b) rejections of claims 1-20 directed to “expects to invest” limitations are withdrawn in view of the claim amendments received on December 17, 2021.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
non-obviousness.

Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20170004584-A1 to Wang (“Wang”), in further view of United States Application Publication No.  US-20180040073-A1 to Ghosh (“Ghosh”), in further view of US-20110295623-A1 to Behringer (“Behringer”), in further view of United States Patent Publication No.  US-9064284-B1 to Janiszeski (“Janiszeski”).

With respect to claim 1, Wang discloses:  A risk evaluation method, comprising: (At least ¶¶3, 32, 37 of Wang discloses tax liability determination.) 

¶3 of Wang: […] The computing device executes a tax logic agent, the tax logic agent reading from the shared data store and a plurality of decision tables collectively representing a completion graph for computing tax liability […]

¶32 of Wang: FIG. 13 illustrates generally the components of a computing device that may be utilized to execute the software for automatically calculating or determining tax liability, […]

¶37: The recommendation engine then executes a tax calculation engine to calculate the tax calculation graph by varying the taxpayer controllable variables to determine how varying the user controllable variables affects the tax result. The recommendation engine then analyzes the affect on the tax result and determines one or more tax recommendation for the taxpayer. As one example, the recommendation engine may determine that the taxpayer can increase a 401(k) retirement contribution and decrease the total tax liability, and therefore, may recommend that the taxpayer increase the 401(k) contribution from a current value to an increased value.

Examiner’s Note: Examiner interprets determination of tax liability as a form of risk evaluation method


obtaining a set of data types of data to be collected associated with a target user; (¶¶2, 40 of Wang discloses a smart tax logic agent evaluating whether or not a given set of data (e.g., one or more first data types) is missing tax data (e.g., second data types) in order to propose a user to fill in missing data (understood to correspond to second, missing types of data));

¶2 of Wang: […] A smart tax logic agent running on a set of rules can review current run time data and evaluate missing tax data necessary to prepare and complete a tax return. The tax logic agent proposes suggested questions to be asked to a user to fill in missing blanks. This process can be continued until completeness of all tax topics has occurred. […]

¶40 of Wang: […] A smart tax logic agent running on a set of rules can review current run time data and evaluate missing data fields and propose suggested questions to be asked to a user to fill in missing blanks. This process can be continued until completeness of all tax topics has occurred.

Examiner’s Note: Examiner notes that it is understood reading Wang that the smart tax logic agent determining data to be collected must have previously obtained the types of data to be collected (associated with a target user) before requesting it from the user.


obtaining, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types, (¶72, 88 of in further view of ¶¶2, 12, of Wang discloses ‘Tax related data’, is obtained from user input, derived from sourced (i.e., obtained) data, or estimated.)

¶2: Tax calculations are dynamically calculated based on tax-related data that is input from a user, derived from sourced data, or estimated.

¶12: Online resources such as financial services websites or other user-specific websites can be crawled and scanned to scrape or otherwise download tax related information […]

¶72: An additional example of a data source 48 is an online resource 48c. An online resource 48c may include, for example, websites for the taxpayer(s) that contain tax-related information. For example, financial service providers such as banks, credit unions, brokerages, investment advisors typically provide online access for their customers to view holdings, balances, and transactions. Financial service providers also typically provide year-end tax documents to their customers such as, for instance, 1099-INT (interest income), 1099-DIV (dividend income), 1099-B (brokerage proceeds), 1098 (mortgage interest) forms. The data contained on these tax forms may be captured and transferred electronically to the shared data store 42.

transactions that may affect tax liability […].

Examiner’s Note: Examiner interprets first data types as data types corresponding to data that is successfully gathered and not missing in associated system (i.e., the sourced data of Wang), and interprets the second set of data types (recited later in claims) correspond to types of information corresponding to user which have not been obtained corresponding to the target user);

wherein the historical data includes a [monthly expense] of the target user, (¶68 in view of ¶¶72,88 of Wang discloses import data used to gather tax related data (¶68) includes data from financial service providers (e.g., banks), of which include holdings, balances, and transactions (i.e., expenses of target user, ¶72)).

¶72: An additional example of a data source 48 is an online resource 48c. An online resource 48c may include, for example, websites for the taxpayer(s) that contain tax-related information. For example, financial service providers such as banks, credit unions, brokerages, investment advisors typically provide online access for their customers to view holdings, balances, and transactions. Financial service providers also typically provide year-end tax documents to their customers such as, for instance, 1099-INT (interest income), 1099-DIV (dividend income), 1099-B (brokerage proceeds), 1098 (mortgage interest) forms. The data contained on these tax forms may be captured and transferred electronically to the shared data store 42.


And herein the obtaining comprises: 

determining one or more second data types by identifying each data type in the set of data types that is not among the one or more first data types and including the identified data type in the one or more second data types; (¶¶2, 40 of Wang discloses a smart tax logic agent evaluating whether or not a given set of data (e.g., one or more first data types) is missing tax data (e.g., second data types) in order to propose a user to fill in missing data (understood to correspond to second, missing types of data))

¶2 of Wang: […] A smart tax logic agent running on a set of rules can review current run time data and evaluate missing tax data necessary to prepare and complete a tax return. The tax logic agent proposes suggested questions to be asked to a user to fill in missing blanks. This process can be continued until completeness of all tax topics has occurred. […]

¶40 of Wang: […] A smart tax logic agent running on a set of rules can review current run time data and evaluate missing data fields and propose suggested questions to be asked to a user to fill in missing blanks. This process can be continued until completeness of all tax topics has occurred.

Examiner’s Note: Examiner interprets second set of data types as types of information corresponding to the target user which have not been obtained by given system (i.e., opposite to the first set of data types). i.e., Examiner interprets above claim limitation as stating method includes determining which data is missing for data in a set of desired data (used for analysis).

determining one or more questions corresponding to the one or more second data types; (¶¶2,40 of Wang discloses questions determined on basis of missing data (e.g., second data types) to be asked to a user for gathering relevant tax data)

¶2 of Wang: […] A smart tax logic agent running on a set of rules can review current run time data and evaluate missing tax data necessary to prepare and complete a tax return. The tax logic agent proposes suggested questions to be asked to a user to fill in missing blanks. This process can be continued until completeness of all tax topics has occurred. […]

¶40 of Wang: […] A smart tax logic agent running on a set of rules can review current run time data and evaluate missing data fields and propose suggested questions to be asked to a user to fill in missing blanks. […]

pushing the determined one or more questions to a computing device associated with the target user for display in a graphical user interface, (Fig. 12 in further view of at least ¶¶132, 127 of Wang):

    PNG
    media_image1.png
    697
    660
    media_image1.png
    Greyscale


¶132: […] the user interface manager 82 then generates a user interface presentation 84 to the user whereby the user is presented with one or more prompts. The prompts may include questions, affirmations, confirmations, declaratory statements, and the like. The prompts are displayed on a screen 104 of the computing device 102 whereby the user can then respond to the same by using one or more input devices associated with the computing device 102 (e.g., keyboard, mouse, finger, stylus, voice recognition, etc.).

the tax preparation software 100 may reside on a remote computing device 103 such as a server or the like as illustrated. In such instances, the computing device 102 that is utilized by the user or tax payer communicates via the remote computing device 103 using an application 106 contained on the computing device 102. The tax preparation software 100 may also be run using conventional Internet browser software. Communication between the computing device 102 and the remote computing device 103 may occur over a wide area network such as the Internet. […]

wherein one or more of the determined one or more questions each comprises a plurality of options; (¶94 of Wang):

¶94 of Wang: […] For example, a taxpayer may use a mouse, finger tap, keyboard, stylus, voice entry, or the like to respond to questions. The taxpayer may also be asked not only to respond to questions but also to include dollar amounts, check or un-check boxes, select one or more options from a pull down menu, select radio buttons, or the like. Free form text entry may also be requested from the taxpayer.[…]

receiving, from the computing device associated with the target user, one or more confirmations and one or more modifications for the obtained data corresponding to the one or more first data types; (¶¶37, 69, 103 of Wang discloses user being able to modify tax variables (¶37), as well as confirming the gathered data (¶69). See also ¶103 of Wang (Examiner understands ¶103 discloses some variables being modifiable, and some aren’t, depending on types of tax data))

¶37: […] The recommendation engine analyzes these tax variables to determine which of them can be reasonably controlled by the taxpayer using a controllability model which relates tax variables to a level of user controllability. […]

¶69 of Wang: The import module 89 may also present prompts or questions to the user via a user interface presentation 84 generated by the user interface manager 82. For example, a question may ask the user to confirm the accuracy of the data. For instance, the user may be asked to click a button, graphic, icon, box or the like to confirm the accuracy of the data prior to or after the data being directed to the shared data store 42. Conversely, the interface manager 82 may assume the accuracy of the data and ask the user to click a button, graphic, icon, box or the like for data that is not accurate.

¶103 of Wang: […] For instance, some tax variables are more controllable by the taxpayer, such as retirement account contributions, capital gains and losses, and retirement account withdrawals. On the other hand, some tax variables are impracticable or even impossible to control by the taxpayer, such as age, address, and income, or may be undesirable to modify, such as marital status, income, self-employment status, and the like. These examples are only illustrative and are not intended to be limitations on the tax variables and their controllability.

receiving one or more answers to the one or more questions from the graphical user interface of the computing device; (See ¶¶2-3, 40 of Wang disclosing users answering the determined questions): 

¶¶2-3 of Wang: [¶2:] The tax logic agent proposes suggested questions to be asked to a user to fill in missing blanks. [¶3:] The computing device executes a user interface manager configured to receive the one or more suggestions and present to a user one or more questions based on the one or more suggestions via a user interface, wherein a user response to the one or more questions is input to the shared data store. The user interface manager is configured to generate and display a question screen to the user. The question screen includes a question for the user requesting tax data for a taxpayer and is also configured to receive the tax data from the user in the form of input from the user. […]

¶40 of Wang: […] A smart tax logic agent running on a set of rules can review current run time data and evaluate missing data fields and propose suggested questions to be asked to a user to fill in missing blanks. […]


pushing the obtained data corresponding to the one or more first data types to the computing device associated with the target user for confirmation and modification, (¶69 in further view of ¶37 of Wang discloses user being able to modify tax variables (¶37), and confirming the gathered data (¶69). See also ¶103 of Wang (Examiner understands ¶103 

¶69 of Wang: The import module 89 may also present prompts or questions to the user via a user interface presentation 84 generated by the user interface manager 82. For example, a question may ask the user to confirm the accuracy of the data. For instance, the user may be asked to click a button, graphic, icon, box or the like to confirm the accuracy of the data prior to or after the data being directed to the shared data store 42. Conversely, the interface manager 82 may assume the accuracy of the data and ask the user to click a button, graphic, icon, box or the like for data that is not accurate. 

¶37: Embodiments of the present invention are directed to systems, methods and articles of manufacture for determining tax recommendations for a taxpayer by using a tax calculation graph to identify tax variables that a taxpayer can control and modify. […] The recommendation engine analyzes these tax variables to determine which of them can be reasonably controlled by the taxpayer using a controllability model which relates tax variables to a level of user controllability. […]

¶103: For instance, some tax variables are more controllable by the taxpayer, […]

wherein the pushing [of] the obtained data comprises indicating that the obtained data corresponding to at least one of the one or more first data types is modifiable in the graphical user interface of the computing device, (¶¶103-104 in view of Fig. 9 of Wang discloses some of the data presented to user is modifiable, while others may not be, based on controllability model):

    PNG
    media_image2.png
    617
    638
    media_image2.png
    Greyscale

¶103: […] As used herein, the term “controllable” with respect to taxpayer controllable variables 214 means the tax variable is reasonably controllable by the taxpayer based on 216, as described below. For instance, some tax variables are more controllable by the taxpayer, such as retirement account contributions, capital gains and losses, and retirement account withdrawals. On the other hand, some tax variables are impracticable or even impossible to control by the taxpayer, such as age, address, and income, or may be undesirable to modify, such as marital status, income, self-employment status, and the like. These examples are only illustrative and are not intended to be limitations on the tax variables and their controllability.

¶104:  The recommendation engine 210 utilizes a controllability model 216 to determine which of the tax variables 212 is a taxpayer controllable variable 214. The controllability model 216 may be a chart, formula, table or other model which relates each tax variables to a level of controllability by a taxpayer. […] Alternatively, the controllability model may simply be binary by assigning each tax variable as either controllable or not controllable. FIG. 9 is a graphic representation of a controllability model 216 in which the X-axis lists the tax variables and the Y-axis indicates the level of controllability by the taxpayer. The controllability model 216 may be a heuristic model developed and modified from empirical data, such as from a database of tax return data, a model based on analysis of each tax variable, or a combination thereof.

¶110: At step 234, the recommendation engine 210 may further determine the taxpayer controllable variables 214 by allowing the user to select the taxpayer controllable variables 214 of interest from the taxpayer controllable variables 214 determined as 
 the modifiable data corresponding to at least one of the one or more first data types is modifiable in the graphical user interface of the computing device, (¶¶103 104 in view of Fig. 9 of Wang discloses some of the data is editable, as determined by controllability model. See also ¶¶37, 69 of Wang)

¶103: At step 230, the recommendation engine 210 is further configured to analyze the identified tax variables 212 to determine which of the tax variables 212 is controllable by the taxpayer, referred to as taxpayer controllable variables 214. As used herein, the term “controllable” with respect to taxpayer controllable variables 214 means the tax variable is reasonably controllable by the taxpayer based on a controllability model 216, as described below. For instance, some tax variables are more controllable by the taxpayer, such as retirement account contributions, capital gains and losses, and retirement account withdrawals.

¶69 of Wang: The import module 89 may also present prompts or questions to the user via a user interface presentation 84 generated by the user interface manager 82. For example, a question may ask the user to confirm the accuracy of the data. For instance, the user may be asked to click a button, graphic, icon, box or the like to confirm the accuracy of the data prior to or after the data being directed to the shared data store 42. Conversely, the interface manager 82 may assume the accuracy of the data and ask the user to click a button, graphic, icon, box or the like for data that is not accurate. 

¶37: Embodiments of the present invention are directed to systems, methods and articles of manufacture for determining tax recommendations for a taxpayer by using a tax calculation graph to identify tax variables that a taxpayer can control and modify. […] The recommendation engine analyzes these tax variables to determine which of them can be reasonably controlled by the taxpayer using a controllability model which relates tax variables to a level of user controllability. […]

receiving, from the computing device associated with the target user, one or more confirmations and one or more modifications for the obtained data corresponding to the one or more first data types; (¶37 in view of ¶69 of Wang discloses user being able to modify tax variables (¶37), in order to confirm the gathered data (¶69) See also ¶103 of Wang (Examiner understands ¶103 discloses some variables being modifiable, and some aren’t, depending on types of tax data))

¶69 of Wang: The import module 89 may also present prompts or questions to the user via a user interface presentation 84 generated by the user interface manager 82. For example, a question may ask the user to confirm the accuracy of the data. For instance, the user may be asked to click a button, graphic, icon, box or the like to confirm the accuracy of the data prior to or after the data being directed to the shared data store 42. Conversely, the interface manager 82 may assume the accuracy of the data and ask the user to click a button, graphic, icon, box or the like for data that is not accurate. 

¶37: Embodiments of the present invention are directed to systems, methods and articles of manufacture for determining tax recommendations for a taxpayer by using a tax calculation graph to identify tax variables that a taxpayer can control and modify. […] The recommendation engine analyzes these tax variables to determine which of them can be reasonably controlled by the taxpayer using a controllability model which relates tax variables to a level of user controllability. […]

determining a risk level of the target user by performing risk evaluation for the target user based on the obtained data confirmed to be correct by the user, the one or more modifications, and the received one or more answers; and. (At least ¶¶3, 37 in further view of at least ¶¶2-3,69 of Wang discloses performing tax liability determinations based on tax variables which may be confirmed to be correct by user (¶69), data modified (¶69), and received answers (¶¶2-3)). 

¶¶2-3 of Wang: [¶2:] The tax logic agent proposes suggested questions to be asked to a user to fill in missing blanks. [¶3:] The computing device executes a user interface manager configured to receive the one or more suggestions and present to a user one or more questions based on the one or more suggestions via a user interface, wherein a user response to the one or more questions is input to the shared data store. The user interface manager is configured to generate and display a question screen to the user. The question screen includes a question for the user requesting tax data for a taxpayer and is also configured to receive the tax data from the user in the form of input from the user. […]

¶32 of Wang: FIG. 13 illustrates generally the components of a computing device that may be utilized to execute the software for automatically calculating or determining tax liability, […]

¶37: The recommendation engine then executes a tax calculation engine to calculate the tax calculation graph by varying the taxpayer controllable variables to determine how varying the user controllable variables affects the tax result. The recommendation engine then analyzes the affect on the tax result and determines one or more tax recommendation for the taxpayer. As one example, the recommendation engine may determine that the taxpayer can increase a 401(k) retirement contribution and decrease the total tax liability, and therefore, may recommend that the taxpayer increase the 401(k) contribution from a current value to an increased value.

¶69: […] a question may ask the user to confirm the accuracy of the data. For instance, the user may be asked to click a button, graphic, icon, box or the like to confirm the accuracy of the data prior to or after the data being directed to the shared data store 42. Conversely, the interface manager 82 may assume the accuracy of the data and ask the user to click a button, graphic, icon, box or the like for data that is not accurate. The user may also be given the option of whether or not to import the data from the data sources 48.

Examiner’s Note: Examiner interprets determination of tax liability as a form of risk evaluation method. Furthermore, Examiner notes the confirmations / modifications would modify the tax liability calculations in view of Wang disclosing tax liability calculated on basis of tax-related data gathered/input by user.

Wang fails to disclose: and wherein the obtaining comprises: applying the [historical data of the target user] as inputs to a machine-learning model, wherein the machine-learning model is trained based on historical data of a plurality of users: 

However, Ghosh, similarly disclosing tax liability calculations (¶¶2-3), discloses: and wherein the obtaining comprises: 

[determining data corresponding to at least one of the one or more first data types by] applying a machine-learning model on the historical data of the target user, (¶20 of Ghosh discloses analysis engine using models including segmentation/clustering and regression analysis, or neural network agents (i.e., machine learning models) to determine data corresponding to historical / first data types gathered)

¶20 of Ghosh: The analysis engine may utilize independent variables as well as dependent variables representative of one or more purchasing events, customer types or profiles, merchant types or profiles, purchase amounts, and purchasing frequencies, by way of example only. The analysis engine may use models such as regression analysis, correlation, analysis of variances, time series analysis, determination of frequency distributions, segmentation and clustering applied to the transactions data in order to determine correlations using historical and actual payment card data. In an embodiment, a processing optimization component or module of the system may perform outlier analyses and scatterplot processing of attribute data such as total receipt value vs. tax receipt collection value to determine outliers. The optimization may be implemented as a decision tree optimizer using normal curves or scatter plots, regression analysis, neural network agent, an optimizer implementing high-level software language logic or an estimation module.

wherein the machine-learning model is trained based on historical data of a plurality of users, (¶21 of Ghosh (in view of ¶20 above) discloses the models (such as the models of ¶20 of Ghosh) are trained on prior data of a historical database of a combination of users);

¶21 of Ghosh: The predictive model(s) useful for application in the present disclosure may include one or more of neural networks, Bayesian networks (such as Hidden Markov models), expert systems, decision trees, collections of decision trees, support vector machines, or other systems known in the art for addressing problems with large numbers of variables. In embodiments, the predictive models may be trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same taxable entity or user, different users, or a combination of a same and different users. In embodiments of the present invention, the predictive model may be implemented as part of calculation module or tool.


wherein the historical data includes […] monthly expenses and income levels of the plurality of users; (See ¶62 disclosing target variables, such as inferred income, in view of Fig. 5, ¶¶14, 48 of Ghosh disclosing historical data including expenses of a user targeted for income tax validation)
¶14 of Ghosh:  FIG. 5 is a process flow for determining information based on transaction records and using historical data and analytics for income tax validation.

¶0056 of Ghosh: “income and expense data over a given interval (e.g. tax year)”; 

¶0060 “profile may include, for example, an annual, monthly or quarterly rate.”

¶62 of Ghosh: FIG. 6 is a block process flow diagram illustrating features of the correlation and analysis functions for pattern identification of FIG. 5 and comparison with historical data to detect whether the tax information associated with a given entity falls within an expected range based on the historical information. […]processing may be implemented, including use of one or more input variables ([…] income, expenses, demographics) […] In an exemplary embodiment statistical logic and analysis (block 620) is applied to correlation group data to determine the degree of correlation between entity spend, income, based on one or more of historical profile group data and historical payment card transaction records data and actual historical tax filing data, to generate income and spend profiles

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the tax liability calculation method of Wang incorporate the machine learning method of Ghosh, resulting system of Wang incorporating machine learning technique of Ghosh, further resulting in system of Wang to be able to infer income levels based off of historical monthly expenses (e.g., transaction data), in order to advantageously save time for user to have to enter the income amount manually and enhance efficiency of tax authorities and programs to quickly identify, in a machine method, filers that require a second review based on deviations between actual and historical or predictive data based on transaction data analysis (Ghosh - ¶0003).

Wang in view of Ghosh fails to explicitly teach, but Behringer teaches: the modifiable data comprising the data determined by applying the machine-learning model;

However, Behringer discloses: the modifiable data comprising the data determined by applying the machine-learning model; (¶¶51-52 of Behringer discloses automatic prefill or suggestion of data of one or more input fields of forms, where the prefill data originated from a machine learning model. ¶47 makes clear that the fields are editable/ capable of user input).

the present invention provides for intelligent automatic prefill or suggestion of data of one or more of the input fields shown in forms 404-702 respectively as now shown in FIG. 8. Form 810 includes one or more form fields 820, 830, 840, 850 and 860 which are pre-populated or pre-filled using databases 870 and 880 and also through one or more intelligent processing techniques using a processing server 890 which may operate on certain provided information […] A number of techniques are employed to intelligently pre-fill data such as artificial intelligence, historical data mining and predictive modeling to assist in the intelligent form prefill. […] For example, based on information provided in one or more input fields such as in field 630 of FIG. 6, other fields may be intelligently pre-filled such as fields 610 and 620 and vice versa. […]

¶52 of Behringer: […] one or more third party data sources may be implemented to pre-fill or suggest data for one or more of the form input fields. For example, certain address data may be intelligently pre-filled for one or more external or internal databases such as shown as database server 230 in FIG. 2. […]

¶47 of Behringer: […] an exemplary graphical user interface display in accordance with an exemplary embodiment of the present invention. In particular, FIG. 4 illustrates a display 400 that might be used, for example, to input […] information

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the machine-learning estimated data of Wang in view of Ghosh be included on the questionnaires for data validation/confirmation (¶69 of Wang), given disclosure of Behringer (¶¶51-52), in order to advantageously verify by the user whether or not the estimates are accurate, and to correct the editable, inferred/predicted data with actual data entered/confirmed by the actual user in question, when appropriate and enhance efficiency of tax authorities and programs to quickly identify, in a machine method, filers that require a second review based on deviations between actual and historical or predictive data based on transaction data analysis (Ghosh - ¶0003).

Wang in view of Ghosh and Behringer fails to teach, but Janiszeski teaches: providing a financial product having a risk level corresponding to the determined risk level of the target user. (Col 2, lines 53 – 56, Col 4, lines 28 – 34 of Janiszeski in further view of Col 7, line 65 – Col 8 line 1 and Col 8, lines 34-37 of Janiszeski): 

Abstract: The customer enters financial asset information and receives a recommendation with product-level detail on specific financial products to invest in, along with an action plan to assist the customer with investing in the financial products suggested in the recommendation.


Col 2, lines 53 – 56 of Janiszeski: […] the customer's tax bracket and risk tolerance level are evaluated. An investment strategic model selected from all the data obtained and a recommendation is provided.

Col 4, lines 28 – 34 of Janiszeski: […] the customer is informed of the information that he will need, i.e. taxable income, amount of net worth, or details about current investments, in order for the illustrative embodiment to formulate a recommendation for his investment portfolio. Links are provided to define taxable income or net worth and a risk tolerance bar graph is provided to assist the customer in determining his level of investment risk. […]

Col 7, line 65 – Col 8 line 1 of Janiszeski: If the customer chooses to get a recommendation that is tax-advantaged in order to minimize his tax risk or the amount of taxes owed, he will continue to fill out the questionnaire as described above.

Col 8, lines 34-37 of Janiszeski: the system considers whether a tax exempt recommendation […] which minimizes tax risk.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the method of Wang in view of Ghosh and Behringer could be modified to provide a financial product having a risk level corresponding to the determined tax risk level of the target user, in order to advantageously help investors with little investment knowledge invest better, obviating need to physically visit a financial planner (Col 5, lines 37-39 of Janiszeski): 

the customer has all the information he needs in one place to implement his recommendation plan. He does not need to go to a financial planner to learn which specific investment products will most likely help him to achieve his financial goals. […]

With respect to claim 6, Wang in view of Ghosh, Behringer, and Janiszeski disclose: The method of claim 1, further comprising: recording the received one or more answers into the historical data of the target user. (¶3 of Wang discloses storing user-specific tax data within a datastore, where the user-specific information is disclosed to be gathered via user responses to questions):

¶3 of Wang: In another aspect of the tax return preparation system, the system is configured to operate the computing device to establish a connection to a data store configured to store user-specific tax data therein. […]. The computing device executes a user interface manager configured to receive the one or more suggestions and present to a user one or more questions based on the one or more suggestions via a user interface, wherein a user response to the one or more questions is input to the shared data store. […].

With respect to claim 8, Wang discloses: A risk evaluation system (FIG. 12 in further view of ¶3 of Wang, “tax preparation system…for computing tax liability or a portion thereof”), comprising one or more processors  and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations (Fig. 13 in view of ¶135 of Wang) comprising:


    PNG
    media_image3.png
    556
    482
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    449
    346
    media_image4.png
    Greyscale


¶135 of Wang: Fig. 13 generally illustrates components of a computing device 102, 103 that may be utilized to execute the software for automatically calculating or determining tax liability. the components of the computing device 102 include a memory 300, program instructions 302, a processor or controller 304 to execute program instructions 302 […] The memory 300 may be or include one or more of cache, RAM, ROM, SRAM, DRAM, RDRAM, EEPROM and other types of volatile or non-volatile memory capable of storing data.”. 

With respect to the remaining claim limitations of claim 8, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

 With respect to claim 13, it is rejected under the same rationale as claim 6 (above), mutatis mutandis. 

With respect to claim 15, it is rejected under the same rationale as claim 8 (above), mutatis mutandis. (Note ¶135 of Wang (as shown above in claim 8 rejection) discloses the memory 300, referring to Fig. 13, may be cache, RAM, ROM, SRAM, DRAM, RDRAM, EEPROM, or any other type of non-volatile memory capable of storing data).

With respect to claim 20, it is rejected under the same rationale as claim 6 (above), mutatis mutandis.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ghosh, Behringer, and Janiszeski, as applied in parent claims 1, 8, and 15, in further view of United States Patent Publication No. US-8326725-B2 to Elwell (“Elwell”).

With respect to claim 2, Wang in view of Ghosh, Behringer and Janiszeski fail to explicitly teach:

before the obtaining, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types, the method further comprises [:]

determining whether the target user authorizes use of the historical data; 

and the obtaining, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types comprises[:]

obtaining, [from the historical data of the target user, the data corresponding to the one or more first data types of the set of data types] when the target user authorizes use of the historical data.  

However, Elwell, similarly disclosing tax system using external data sources, discloses:

determining whether the target user authorizes use of the historical data; 

obtaining, [from the historical data of the target user, the data corresponding to the one or more first data types of the set of data types] when the target user authorizes use of the historical data.  (At least abstract in further view of at least Fig. 3 and column 17, lines 6-21, and column 4, line 57 – column 5, line 3 of Elwell);(See also Col 1, lines 54 – 61 of Elwell):

    PNG
    media_image5.png
    943
    676
    media_image5.png
    Greyscale


Abstract of Elwell: A user of a data management system agrees to allow the data management system to obtain user data associated with the user from a third party target site computing system. […] The target site computing system is then securely accessed by the user computing system, thereby by-passing any selective blocking/failure filters, and the requested data is accessed and provided to the data management system provider computing system.

agrees to allow the data management system to obtain user data, such as user data 154 of FIG. 2, associated with the user from a third party target site computing system, such as target site computing system 150 of FIG. 2.

Col 1, lines 54 – 61 of Elwell: […] currently available financial management systems help individuals/users manage their finances by providing a centralized interface with banks, credit card companies, asset account providers, mortgage companies, retirement account providers, and other various financial and asset management institutions or accounts, for identifying, processing, storing, and categorizing largely historical data associated with completed user financial transactions.


Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the method of Wang in view of Ghosh, Behringer and Janiszeski provide to the user device, a means for gathering third party information (such as disclosed in Elwell, above), in order to advantageously maintain privacy over third party data that might not want to be shared by the user [Elwell - abstract].

With respect to claim 3, Wang of Wang in view of Ghosh, Behringer, Janiszeski and Elwell discloses: the pushing, to the computing device associated with the target user for display in the3Application No.: 16/692,153 Attorney Docket No.: 50GL-293017 Client Ref. No.: PCT12034USgraphical user interface, questions corresponding to […] data types in the set of data types. (Fig. 12 in further view of at least ¶¶132, 127 of Wang):

¶132: […] the user interface manager 82 then generates a user interface presentation 84 to the user whereby the user is presented with one or more prompts. The prompts may include questions, affirmations, confirmations, declaratory statements, and the like. The prompts are displayed on a screen 104 of the computing device 102 whereby the user can then respond to the same by using one or more input devices associated with the computing device 102 (e.g., keyboard, mouse, finger, stylus, voice recognition, etc.).

¶127: […] the tax preparation software 100 may reside on a remote computing device 103 such as a server or the like as illustrated. In such instances, the computing device 102 that is utilized by the user or tax payer communicates via the remote computing device 103 using an application 106 contained on the computing device 102. The tax preparation software 100 may also be run using conventional Internet browser software. Communication between the computing device 102 and the remote computing device 103 may occur over a wide area network such as the Internet. […]

wherein one or more of the determined one or more questions each comprises a plurality of options; (¶94 of Wang):

For example, a taxpayer may use a mouse, finger tap, keyboard, stylus, voice entry, or the like to respond to questions. The taxpayer may also be asked not only to respond to questions but also to include dollar amounts, check or un-check boxes, select one or more options from a pull down menu, select radio buttons, or the like. Free form text entry may also be requested from the taxpayer.[…]

Wang fails to explicitly teach, but Elwell suggests: wherein when the target user does not authorize use of the historical data, 

[the pushing the determined one or more questions […] comprises […] pushing] questions corresponding to all data types in the set of data types.

(Column 10, line 63 – column 11, line 2 of Elwell): “Absent the process for obtaining user data from a third party discussed herein, i.e., currently, the user must manually login to target site computing systems, manually collect the data they need and type it into the data management system line by line”. 

(Column 4, line 57 - Column 5, line 3 of Elwell): “provider computing system 120 obtains permission and/or log-on credentials for target site computing system 150 and user data 154 from the user. Then provider computing system 120 attempts to access user data 154 using the provided permission and/or log-on credentials for target site computing system 150 […] to user data 155. However, in some cases…provider computing system 120 is blocked, i.e., denied access by selective block/failure filter 157.

Accordingly, in view of Wang in view of Ghosh, Behringer, Janiszeski, and Elwell, it would have been rendered obvious that the method of  Wang in view of Ghosh, Behringer and when the target user does not authorize use of the historical data, the pushing the determined one or more questions to a computing device associated with the target user for display in a graphical user interface comprises pushing, to the computing device associated with the target user for display in the 3Application No.: 16/692,153 Attorney Docket No.: 50GL-293017 Client Ref. No.: PCT12034USgraphical user interface, questions corresponding to all data types in the set of data types. In other words, it would have been obvious that the data required to perform tax liability calculations, if not accessible via a third party per authorization being declined, would result in the user manually responding to questions of tax logic agent corresponding to all to aforementioned data needed by the system (i.e., all the data types in the set of data types),  in order for the user to advantageously be able to complete their tax evaluation, and not be completely blocked from completing process when some of the third party data cannot be gathered automatically (Column 10, line 63 – column 11, line 2 of Elwell).

With respect to claim 9, it is rejected under the same rationale as claim 2 (above), mutatis mutandis.

With respect to claim 10, it is rejected under the same rationale as claim 3 (above), mutatis mutandis.

With respect to claim 16, it is rejected under the same rationale as claim 2 (above), mutatis mutandis.

With respect to claim 17, it is rejected under the same rationale as claim 3 (above), mutatis mutandis.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ghosh, Behringer, and Janiszeski, as applied in parent claims 1, 8, and 15, in further view of United States Patent Publication No.  US 20120185864 A1 to Toukmaji (“Toukmaji”).

With respect to claim 5, Wang in view of Ghosh, Behringer and Janiszeski fail to teach, but Toukmaji discloses: wherein the pushing the obtained data further comprises indicating that the obtained data corresponding to at least one of the one or more first data types is non-modifiable.  (¶27 of Toukmaji discloses a graphical user interface (understood to be from a running device in view of Fig. 3) indicating whether or not data is modifiable visually via graying out fields that cannot be edited, and white boxes are editable);

    PNG
    media_image6.png
    425
    370
    media_image6.png
    Greyscale

Fields in grayed boxes may not be editable by the user; however, white boxes may be available for the user to edit.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the editable variables corresponding to the obtained data of Wang in view of Ghosh,  be identified in interface as non-modifiable via including graying out field formatting indicating that the corresponding information cannot be edited (as disclosed by Toukmaji), in order to advantageously indicate to the user which fields they may edit (Toukmaji – ¶0027). 

With respect to claim 12, it is rejected under the same rationale as claim 5 (above), mutatis mutandis. 

With respect to claim 19, it is rejected under the same rationale as claim 5 (above), mutatis mutandis.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ghosh, Behringer, and Janiszeski, as applied in parent claims 1, 8, and 15, in further view of United States Patent Publication No.  US-10235721-B1 to Cabrera (“Cabrera”).

With respect to claim 7, Wang in view of Ghosh, Behringer, and Janiszeski fail to explicitly teach wherein the historical data comprises offline historical data.  (Examiner 

However, Cabrera, discloses: wherein the historical data comprises offline historical data. (Column 2, lines 39-50 of Cabrera discloses locally stored data of last year’s tax return data (i.e., offline historical data) being usable/accessible as tax-related information for tax system)

Column 2, lines 39-50 of Cabrera: For example, there may be some publicly available information in various online resources that may contain personal or tax data that can be captured and transferred by the data capture utility to the data store. The data capture utility may also connect to one or more locally located data sources. Such locally located data sources may include files or data associated with financial management software that is running locally on a computing device. Locally locate data sources may also include locally stored documents or even images.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Wang in view of Ghosh, Behringer, and Janiszeski allow for collecting local (i.e., offline) historical data (as disclosed in Cabrera), in order to advantageously save user time from having to enter information manually that might not be otherwise stored online, and may be only stored locally on user’s computing device (Cabrera - Column 2, lines 39-50).

With respect to claim 14, it is rejected under the same rationale as claim 7 (above), mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
United States Application Publication No.  US-20160371780-A1 to Barratt, disclosing analysis engine analyzing data to provide recommendations to users about potential investments (¶¶1, 6, 41), partially at least based on their personal transaction data, which includes monthly income and monthly expenses (¶58), of which are gathered from a questionnaire to determine a risk profile for the user (¶56). Barratt also discloses personalized investment advice based on analysis of transaction history of credit/debit card accounts (¶¶49, 72, 96).

United States Application Publication No.  US-20160180355-A1 to Amano, disclosing method of trained machine learning models estimating attributes of a target user (abstract and ¶¶7, 24), where the estimated attributes may include income and purchase history (i.e., expense history, ¶¶27, 57), and may be trained on basis of a plurality of users (¶65 and claim 11). Amano also discloses action entities which leverage this estimated information to provide the target user financial products (¶105).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-6:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695